Case 2:20-cv-04798-RSWL-AFM Document 1-1 Filed 05/29/20 Page1of3 Page ID #:10

EXHIBIT “1”
Case 2:20-cv-04798-RSWL-AFM Document 1-1 Filed 05/29/20 Page 2of3 Page ID #:11

| PR} WebVoyage Record View 1 x + a 0 x |
| > @ @ — & hitps://cocatalogloc.gov/cgi-bin/Pwebrecon.cgi?v1=20.. Q + Hil & ~ @ :

| Copyrigh
| Pp cae

 

TEST ST rat it 1] St hott

| Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = MeGueken Elliot

| Search Results: Displaying 20 of 60 entries

 

 

Group Registration Photos: Elliot McGucken Epic Fine Art Landscape...

Type of Work: Visual Material
Registration Number / Date: VA0002121720 / 2018-01-23
Application Title: Group Registration Photos: Elliot McGucken Epic Fine Art Landscape Photography: Published from
11/22/2013 to 11/22/2013, 103 Photos.
Title: Group Registration Photos: Elliot McGueken Epic Fine Art Landscape Photography: Published from
11/22/2013 to 11/22/2013. 103 Photos.
Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles. CA. 90024. United States.
Date of Creation: 2013
Date of Publication: 2013-11-22
Nation of First Publication: United States
Authorship on Application: Elliot McGucken: Domicile: United States: Citizenship: United States. Authorship: photograph.
Rights and Permissions: Elliot McGucken. $17 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States, (310) 806-3647,
(310) 806-3647, goldennumberratio@ gmail.com
Contents: ULYSSES? SUNSET, November 22nd, 2013: VINTAGE VENICE DUSK: SUPERNATURAL AID.
November 22nd, 2013; MALIBU MULHOLLAND HWY MOONRISE THE MAGIC FLIGHT.
November 22nd. 2013: CARPE DIEM: MALIBU PIER SUNRISE. November 22nd, 2013: THE ILLAD.
ODYSSEY. AND AENID. November 22nd. 2013: THE HERO?S JOURNEY MONOMYTH. November
22nd, 2013: CALYPSO?S CAVE, November 22nd, 2013: MEETING THE MENTOR: EL CAPITAN,
November 22nd. 2013: GHOST OF NAVAJO WILD MUSTANG. November 22nd, 2013: THE CALL
TO ADVENTURE: MESA ARCH SUNRISE, November 22nd, 2013: MI@LNIR: THOR?S HAMMER.
Nox, Ind I Aidt=ir Nox 213.

    

     
  

      

 
Case 2:20-cv-04798-RSWL-AFM Document 1-1 Filed 05/29/20 Page 3o0f3 Page ID #:12

 

#31. MALIBU PIER SEPTEMBER SUNSET, MALIBU
VA0002121720 / 2018-01-23
